Action to recover damages on the ground that defendant’s testator, in selling a gasoline service station to plaintiff, fraudulently represented that the premises were not restricted to the sale of any particular brand of gasoline and petroleum products. Judgment in favor of defendant dismissing the complaint, and order denying motion to set aside the verdict and for a new trial, unanimously affirmed, with costs. No opinion. Present — -Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ. [See 265 App. Div. 823, amdg. decision.]